Exhibit 10.7

 

EXECUTION VERSION

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of
September 23, 2020, between TPG Pace Beneficial Finance Corp., a Cayman Islands
exempted limited company (the “Company”), and TPG Holdings III, L.P. (the
“Purchaser”), a Delaware limited partnership and an affiliate of TPG Global,
LLC, a Delaware limited liability company (“TPG”).  The amount of Units (as
defined below) subject to forward purchase by the Purchaser will be set forth,
from time to time, in an appendix hereto (as may be amended from time to time
without further input from the Company provided that the Forward Purchase
remains constant).

RECITALS

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of 35,000,000 units (or 40,250,000 units
if the IPO over-allotment option is exercised in full), which amounts may be
adjusted in connection with the Company’s marketing efforts relating to the IPO
(the units so issued in the IPO, including any units issued in connection with
an over-allotment exercise, are referred to herein as the “Units”), at a price
of $10.00 per Unit, each Unit comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (the “Class A Shares,” and the Class A
Shares included in the Units, the “Public Shares”), and one-fifth of one
redeemable warrant (a “Redeemable Warrant”), where each whole Redeemable Warrant
is exercisable to purchase one Class A Share at an exercise price of $11.50 per
share;

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and

WHEREAS, pursuant to this Agreement, immediately prior to consummation of the
Company’s Business Combination (the “Business Combination Closing”), the
Purchaser shall purchase in the aggregate from the Company, on a private
placement basis, no less than $50,000,000 of forward purchase securities,
consisting of 5,000,000 Class A Shares at a price of $10.00 per Class A Share
(the “Forward Purchase Shares”), plus an aggregate of 1,000,000 forward purchase
warrants to purchase one Class A Share at $11.50 per share (such warrants,
together with the Forward Purchase Shares, the “Forward Purchase Securities”),
at an aggregate purchase price of $50,000,000 (the “Forward Purchase Price”), in
accordance with Section 1 herein and otherwise in accordance with the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

AGREEMENT

1.Sale and Purchase.

(a)Forward Purchase Securities.

(i)Forward Purchase.  As provided in this Agreement, immediately prior to the
Business Combination Closing, the Purchaser shall purchase no less than
$50,000,000 of Forward Purchase Securities, consisting of up to 5,000,000
Forward Purchase Shares at a price of $10.00 per Forward Purchase Share,
together with an aggregate of up to 1,000,000 Forward Purchase Warrants (the
“Forward Purchase”).  The Forward Purchase shall be effectuated, in one or more
private placements of Forward Purchase Securities.

(ii)The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice (a “Notice”) to the Purchaser, at least ten (10)
Business Days before the funding of the Forward Purchase Price, specifying the
anticipated date of the Business Combination Closing. At least two (2) Business
Days before the anticipated date of the Business Combination Closing specified
in a Notice, the Purchaser shall fund the Forward Purchase Price in an amount
set forth in a Notice in full in free and clear funds (to an account notified by
the Company to the Purchaser). If the Business Combination Closing does not
occur within ten (10) days after the Purchaser funds the Forward Purchase Price
in full, the Forward Purchase Price shall automatically return to the Purchaser,
provided that the return of the Forward Purchase Price shall not terminate this
Agreement or otherwise relieve any party of any of its obligations hereunder.
For the purposes of this Agreement, “Business Day” means any day, other than a
Saturday or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York. The obligation to consummate the Forward
Purchase set forth in this Section 1(a)(ii) shall be transferable or assignable
by the Purchaser to one or more third parties (the “Forward Transferees”) to the
extent set forth in Section 4(c).

(iii)The closing of the sale of the Forward Purchase Securities (the “Forward
Closing”) shall be held on the same date and immediately prior to the Business
Combination Closing. At the Forward Closing, the Company shall issue to the
Purchaser the Forward Purchase Securities, equal to the amount of the Forward
Purchase set forth in a Notice.

(iv)If the Purchaser transfers its obligation to consummate the Forward Purchase
to one or more of the Forward Transferees pursuant to Section 4(c), then at the
Forward Closing, if agreed by each Forward Transferee and TPG Beneficial Finance
Sponsor, Series LLC, the Company shall also issue to each Forward Transferee, on
a private placement basis, upon payment of the Forward Purchase Price, an
additional number of Class A Shares (the “Additional Shares” and, together with
the Forward Purchase Securities and the Forward Transferee Securities (as
defined below), the “Securities”).



 

--------------------------------------------------------------------------------

 

(v)At the Forward Closing, upon payment of the Forward Purchase Price, the
Company shall issue the Securities to the Purchaser (or any Forward Transferee,
as applicable) in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws), registered in the name of the Purchaser (or its nominee in
accordance with its delivery instructions), or to a custodian designated by the
Purchaser, as applicable, pursuant to written instructions delivered by the
Purchaser.

(b)Legends.  Each book entry for the Securities shall contain a notation, and
each certificate (if any) evidencing the Securities shall be stamped or
otherwise imprinted with a legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.  THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

(c)Certificates.  The Company shall cooperate with the Purchaser, at its
request, to facilitate the timely preparation and delivery of physical
certificates representing the Securities and enable such certificates to be in
such denominations or amounts, as the case may be, as the Purchaser may
reasonably request and registered in such names as the Purchaser may
request.  Any such physical certificates shall be stamped or otherwise imprinted
with a legend substantially in the form set forth in Section 1(b).

(d)Legend Removal.  If the Securities are eligible to be sold without
restriction under, and without the Company being in compliance with the current
public information requirements of, Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”), then at the Purchaser’s request, the Company
will cause the Company’s transfer agent to remove the legend set forth in
Section 1(b) and Section 1(c).  In connection therewith, if required by the
Company’s transfer agent, the Company will promptly cause an opinion of counsel
to be delivered to and maintained with its transfer agent, together with any
other authorizations, certificates and directions required by the transfer agent
that authorize and direct the transfer agent to issue such Securities without
any such legend.

2.Representations and Warranties of the Purchaser.  The Purchaser represents and
warrants to the Company as follows, as of the date hereof:

(a)Organization and Power.  The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.



 

--------------------------------------------------------------------------------

 

(b)Authorization.  The Purchaser has full power and authority to enter into this
Agreement.  This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

(c)Governmental Consents and Filings.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d)Compliance with Other Instruments.  The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

(e)Purchase Entirely for Own Account.  This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of any state or
federal securities laws, and that the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of law (other than as set forth herein).  By executing this Agreement,
the Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person (other than
another Purchaser, if applicable) to sell, transfer or grant participations to
such Person, with respect to any of the Securities.  For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

(f)Disclosure of Information.  The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Securities, as well as the terms of the
Company’s proposed IPO, with the Company’s management.



 

--------------------------------------------------------------------------------

 

(g)Restricted Securities.  The Purchaser understands that the offer and sale of
the Securities to the Purchaser has not been, and will not be, registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the
Securities are “restricted securities” under applicable U.S.  federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Securities indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the Securities for resale, except as provided
herein (the “Registration Rights”).  The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy.  The
Purchaser understands that the offering of the Securities is not and is not
intended to be part of the IPO, and that the Purchaser will not be able to rely
on the protection of Section 11 of the Securities Act with respect to such
Securities.

(h)No Public Market.  The Purchaser understands that no public market now exists
for the Securities, and that the Company has made no assurances that a public
market will ever exist for the Securities.

(i)High Degree of Risk.  The Purchaser understands that its agreement to
purchase the Securities involves a high degree of risk which could cause the
Purchaser to lose all or part of its investment.

(j)Accredited Investor.  The Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(k)No General Solicitation.  Neither the Purchaser, nor, to its knowledge, any
of its officers, directors, employees, agents, shareholders or partners has
either directly or indirectly, including, through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Securities.

(l)Residence.  The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

(m)Non-Public Information.  The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

(n)Adequacy of Financing.  The Purchaser has available to it sufficient funds to
satisfy its obligations under this Agreement.

(o)Affiliation of Certain FINRA Members.  The Purchaser is neither a person
associated nor affiliated with Deutsche Bank Securities, Inc., J.P. Morgan
Securities LLC, Barclays Capital Inc., Northland Securities, Inc. and Siebert
Williams Shank & Co., LLC or, to its



 

--------------------------------------------------------------------------------

 

actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO, except that the Purchaser
is affiliated with TPG Capital BD, LLC.

(p)No Other Representations and Warranties; Non-Reliance.  Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty.  Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

3.Representations and Warranties of the Company.  The Company represents and
warrants to the Purchaser as follows:

(a)Organization and Corporate Power.  The Company is an exempted company duly
incorporated and validly existing and in good standing as an exempted company
under the laws of the Cayman Islands and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.  The Company has no subsidiaries.

(b)Capitalization.  On the date hereof, the authorized share capital of the
Company consists of:

(i)200,000,000 Class A Shares, par value $0.0001 per share, none of which are
issued and outstanding.

(ii)20,000,000 Class F ordinary shares of the Company, par value $0.0001 per
share (the “Class F Shares”), 20,000,000 of which are issued and outstanding as
of the date hereof.  All of the issued and outstanding Class F Shares have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws.

(iii)1,000,000 preferred shares, par value $0.0001 per share, none of which are
issued and outstanding.

(c)Authorization.  All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement and to issue the Securities, and the securities issuable
upon conversion of exercise of the Securities, has been taken or will be taken
prior to the Forward Closing, including all corporate action required to
authorize the issuance of the related Redeemable Warrants.  All action on the
part of the shareholders, directors and officers of the Company necessary for
the execution and delivery of this Agreement, the performance of all obligations
of the Company under this Agreement to be performed as of the Forward Closing,
and the issuance and delivery of the Securities and the securities issuable upon
conversion or exercise of the Securities has been taken



 

--------------------------------------------------------------------------------

 

or will be taken prior to the Forward Closing.  This Agreement, when executed
and delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

(d)Valid Issuance of Securities.  

(i)The Securities, when issued, sold and delivered in accordance with the terms
and for the consideration set forth in this Agreement and registered in the
register of members of the Company, and the securities issuable upon conversion
or exercise of the Securities and this Agreement, and registered in the register
of members of the Company, will be validly issued, fully paid and nonassessable,
as applicable, and free of all preemptive or similar rights, liens, encumbrances
and charges with respect to the issue thereof and restrictions on transfer other
than restrictions on transfer specified under this Agreement, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Purchaser.  Assuming the accuracy of the representations of the Purchaser in
this Agreement and subject to the filings described in Section 3(e) below, the
Securities and the securities issuable upon conversion or exercise of the
Securities will be issued in compliance with all applicable federal and state
securities laws.

(ii)No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii—iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

(e)Governmental Consents and Filings.  Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, if any, and pursuant to the Registration Rights.

(f)Compliance with Other Instruments.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Charter or other governing documents of the Company, (ii) of any instrument,
judgment, order, writ or decree to which the Company is a party or by which it
is bound, (iii) under any note, indenture or mortgage to which the Company is a
party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which it is bound or (v) of
any provision



 

--------------------------------------------------------------------------------

 

of federal or state statute, rule or regulation applicable to the Company, in
each case (other than clause (i)) which would have a material adverse effect on
the Company or its ability to consummate the transactions contemplated by this
Agreement.

(g)Operations.  As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

(h)No General Solicitation.  Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Securities.

(i)No Other Representations and Warranties; Non-Reliance.  Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty.  Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

4.Registration Rights; Transfer

(a)Registration.  The Company agrees that the Purchaser shall have the
registration rights set forth on Exhibit A.

(b)Indemnification.

(i)The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless the Purchaser (to the extent a seller under
a Forward Registration Statement (as defined in Exhibit A)), the officers,
directors, agents, partners, members, managers, shareholders, affiliates,
employees and investment advisers of the Purchaser, each person who controls the
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), and
the officers, directors, partners, members, managers, shareholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in a Forward Registration Statement, any prospectus included in a
Forward Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be



 

--------------------------------------------------------------------------------

 

stated therein or necessary to make the statements therein (in the case of any
prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations under this Section 4, except to the
extent, but only to the extent, that such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein.

The Company shall notify the Purchaser promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 4 of which the Company is aware.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the
Registrable Securities by the Company.

(ii)The Purchaser shall, severally and not jointly with any other selling
shareholder named in a Forward Registration Statement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or that
are based upon any untrue or alleged untrue statement of a material fact
contained in a Forward Registration Statement, any prospectus included in a
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein.  In no event shall the liability of the
Purchaser be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

(c)Transfer.  All of the Purchaser’s rights and obligations hereunder with
respect to the Forward Purchase may be transferred or assigned, at any time and
from time to time prior to the consummation of a Business Combination and in
whole or in part, to any Forward Transferees.  Upon any such transfer or
assignment:

(i)the applicable Forward Transferee(s) shall execute a joinder to this
Agreement in the form attached hereto as Exhibit B (the “Joinder Agreement”),
which shall, on the signature page to the Joinder Agreement, reflect the number
of Forward Purchase Securities such Forward Transferee(s) shall have the right
to purchase (the “Forward Transferee Securities”), and, upon such execution,
such Forward Transferee(s) shall have all the same rights and obligations of the
Purchaser hereunder with respect to the Forward Transferee Securities, and
references herein to the “Purchaser” shall be



 

--------------------------------------------------------------------------------

 

deemed to refer to and include any such Forward Transferee(s) with respect to
such Forward Transferee(s) and to their Forward Transferee Securities; provided,
that any representations, warranties, covenants and agreements of the Purchaser
and any such Forward Transferee(s) shall be several and not joint and shall be
made as to the Purchaser or any such Forward Transferee(s), as applicable, as to
itself only;

(ii)all of the rights and obligations of each Forward Transferee with respect to
the Forward Purchase may not be transferred or assigned, at any time and from
time to time and in whole or in part, except the rights and obligations of each
Forward Transferee with respect to the Forward Purchase may be transferred or
assigned, at any time and from time to time and in whole or in part to any
affiliate of TPG, subject to the same terms and procedures as a transfer or
assignment from the Purchaser to the Forward Transferees;  

(iii)upon a Forward Transferee’s execution and delivery of a Joinder Agreement,
the number of Forward Purchase Securities permitted to be purchased by the
Purchaser in the Forward Purchase hereunder shall be reduced by the total number
of Forward Purchase Securities permitted to be purchased by the applicable
Forward Transferee pursuant to the applicable Joinder Agreement, which reduction
shall be evidenced by the Purchaser and the Company amending Schedule A to this
Agreement to reflect each transfer and updating the “Number of Forward Purchase
Securities”, and “Aggregate Purchase Price for Forward Purchase Securities” on
the Purchaser’s signature page hereto to reflect such reduced number of Forward
Purchase Securities.  For the avoidance of doubt, this Agreement need not be
amended and restated in its entirety, but only Schedule A and the Purchaser’s
signature page hereto need be so amended and updated and executed by the
Purchaser and the Company upon the occurrence of any such transfer of Forward
Transferee Securities.

5.Additional Agreements and Acknowledgements of the Purchaser.

(a)Trust Account.

(i)The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the IPO Closing.  The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares, if any, held by it.

(ii)The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it.  In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and



 

--------------------------------------------------------------------------------

 

not against the property or any monies in the Trust Account, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it.

(b)Voting.  The Purchaser hereby agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Purchaser shall vote any Class A Shares owned
by it in favor of any proposed Business Combination. If the Purchaser fails to
vote any Class A Shares it is required to vote hereunder in favor of a proposed
Business Combination, the Purchaser hereby grants hereunder to the Company and
any representative designated by the Company without further action by the
Purchaser a limited irrevocable power of attorney to effect such vote on behalf
of the Purchaser, which power of attorney shall be deemed to be coupled with an
interest.

(c)No Short Sales.  The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing.  For purposes of this Section 5, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), each of such foregoing instruments that is naked short, and short
sales and other short transactions through non-U.S. broker dealers or foreign
regulated brokers.

6.Listing.  The Company will use commercially reasonable efforts to effect and
maintain the listing of the Class A Shares and the Redeemable Warrants on the
New York Stock Exchange (or another national securities exchange).

7.Forward Closing Conditions.

(a)The obligation of the Purchaser to purchase the Securities at the Forward
Closing under this Agreement shall be subject to the fulfillment, at or prior to
such Forward Closing of each of the following conditions, any of which, to the
extent permitted by applicable laws, may be waived by the Purchaser:

(i)(A) With respect to the Forward Closing occurring on the date of the Business
Combination Closing, the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Securities and
(B) with respect to the Forward Closing occurring prior to the date of the
Business Combination Closing, the Company shall not have delivered to the
Purchaser a revocation of the Notice with respect to such Forward Purchase;

(ii)The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Cayman Islands exempted company, as of a date
within ten (10) Business Days of the Forward Closing;

(iii)The representations and warranties of the Company set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall



 

--------------------------------------------------------------------------------

 

be true and correct as of such Forward Closing date, as applicable, with the
same effect as though such representations and warranties had been made on and
as of such date (other than any such representation or warranty that is made by
its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(iv)The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such Forward Closing; and

(v)No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Securities.

(b)The obligation of the Company to sell the Securities at the Forward Closing
under this Agreement shall be subject to the fulfillment, at or prior to such
Forward Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:

(i)(A) With respect to the Forward Closing occurring on the date of the Business
Combination Closing, the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Securities and
(B) with respect to the Forward Closing occurring prior to the date of the
Business Combination Closing, Company shall not have delivered to the Purchaser
a revocation of the Notice with respect to such Forward Purchase;

(ii)The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of such Forward Closing date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

(iii)The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to such Forward Closing; and

(iv)No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Securities.



 

--------------------------------------------------------------------------------

 

8.Termination.  This Agreement may be terminated at any time prior to the
Forward Closing:

(a)by mutual written consent of the Company and the Purchaser; or

(b)automatically:

(i)if the IPO is not consummated on or prior to December 31, 2020; or

(ii)if the Business Combination is not consummated within 24 months from the IPO
Closing, unless extended upon approval of the Company’s shareholders in
accordance with the Charter.

In the event of any termination of this Agreement pursuant to this Section 8,
any Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, the Company shall ensure appropriate instruments are executed
to ensure that the any holder of Class A Shares issued in the IPO will have no
claim to such funds, and thereafter this Agreement shall forthwith become null
and void and have no effect, without any liability on the part of the Purchaser
or the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each of the
parties shall cease; provided, however, that nothing contained in this Section 8
shall relieve either party from liabilities or damages arising out of any fraud
or willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

9.General Provisions.

(a)Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt.  All communications sent to the
Company shall be sent to:

TPG Pace Beneficial Finance Corp.,

301 Commerce St., Suite 3300,

Fort Worth, TX 76102

Attention: Jerry Neugebauer and Michael LaGatta

E-mail: officeofthegeneralcounsel@tpg.com

 

with a copy to the Company’s counsel at:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153



 

--------------------------------------------------------------------------------

 

Attention: Alexander D. Lynch, Esq.

E-mail: Alex.Lynch@weil.com

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b)No Finder’s Fees.  Each of the parties represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction.  The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or their respective officers, employees or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

(c)Adjustments to Notional Amounts.  In the event of any change to the capital
structure of the Company, whether dilutive or otherwise, by way of a share
dividend or share split, or any other dividend however described, the Forward
Purchase Securities and the Forward Purchase Price will be adjusted to account
for such changes.

(d)Survival of Representations and Warranties.  All of the representations and
warranties contained herein shall survive the consummation of the transactions
contemplated by this Agreement or (subject to Section 9 herein) the termination
hereof.

(e)Entire Agreement.  This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

(f)Successors.  All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

(g)Assignments.  Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(h)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.



 

--------------------------------------------------------------------------------

 

(i)Headings.  The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(j)Governing Law.  This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

(k)Jurisdiction.  The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

(l)Waiver of Jury Trial.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(m)Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

(n)Severability.  The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(o)Expenses.  Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the performance of this Agreement and the
consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.  The Company shall be responsible for the fees of its transfer
agent, stamp taxes and all The Depository Trust Company fees associated with the
issuance of the Securities and the securities issuable upon conversion or
exercise of the Securities.



 

--------------------------------------------------------------------------------

 

(p)Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

(q)Waiver.  No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(r)Confidentiality.  Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

(s)Specific Performance.  The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
seek specific performance of the terms hereof, in addition to any other remedy
at law or equity.

[Signature Page Follows]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

PURCHASER:

TPG HOLDINGS III, L.P.

 

PURCHASER:

 

 

 

TPG HOLDINGS III, L.P.

 

 

 

 

By:

/s/ Michael LaGatta

 

 

Name:

Michael LaGatta

 

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

E-mail:

 

 

 

 

 

 

COMPANY:

 

 

 

TPG PACE BENEFICIAL FINANCE CORP.

 

 

 

 

By:

/s/ Karl Peterson

 

 

Name:

Karl Peterson

 

 

Title:

Non-Executive Chairman and

 

 

 

Director

 

 

 

 

 

 

 

 




 

[Signature Page to Forward Purchase Agreement]

 



--------------------------------------------------------------------------------

 

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES


The following transfers of a portion of the number of Forward Purchase
Securities have been made:

Date of
Transfer

 

Transferee

 

Number of Forward Purchase

Securities Transferred

 

Purchaser Revised
Forward Purchase

Securities Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

Schedule A as of       , 202[ ], accepted and agreed to as of this day of      
, 202[ ] by:

 

 

PURCHASER:

 

 

 

TPG HOLDINGS III, L.P.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

E-mail:

 

 

 

 

 

COMPANY:

 

 

 

TPG PACE BENEFICIAL FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT A

REGISTRATION RIGHTS

1.The Company shall (i) use commercially reasonable efforts to file within
thirty (30) calendar days after the Business Combination Closing (the “Filing
Date”) a registration statement on Form S-3, or if the Company is ineligible to
use Form S-3, on Form S-1, for a secondary offering (including any successor
registration statement covering the resale of the Registrable Securities a
“Forward Registration Statement”) of (x) the Class A Shares and Redeemable
Warrants (and underlying Class A Shares) comprising the Securities, (y) any
other equity security of the Company issued or issuable with respect to the
securities referred to in clause (x) by way of a share dividend or share split
or by way of a conversion from a warrant, or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization and (z) any
other shares or warrants of the Company that the Purchaser may have purchased in
the open market (collectively, the “Registrable Securities”) pursuant to Rule
415 under the Securities Act; (ii) to use commercially reasonable efforts to
cause a Forward Registration Statement to be declared effective under the
Securities Act as soon as practicable after the filing thereof but no later than
the earlier of (i) the 90th calendar day (or 120th calendar day if the SEC
notifies the Company that it will “review” the Registration Statement) following
the Business Combination Closing and (ii) the 10th Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that the Registration Statement will not be “reviewed” or will not be subject to
further review (such earlier date, the “Effectiveness Date”); provided however,
that the Company’s obligation to include the Registrable Securities in the
Forward Registration Statement are contingent upon the Purchaser furnishing in
writing to the Company such information regarding the Purchaser, the securities
of the Company held by the Purchaser and the intended method of disposition of
the Registrable Securities as shall be reasonably requested by the Company to
effect the registration of the Registrable Securities, and the Purchaser shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Company shall be entitled to postpone
and suspend the effectiveness or use of the Forward Registration Statement
during any customary blackout or similar period or as permitted hereunder. The
Company shall maintain each Forward Registration Statement in accordance with
the terms hereof, and shall prepare and file with the SEC such amendments,
including post-effective amendments, and supplements as may be necessary to keep
such Forward Registration Statement continuously effective, available for use
and in compliance with the provisions of the Securities Act until such time as
there are no longer any Registrable Securities included on such Forward
Registration Statement. In the event the Company files a Forward Registration
Statement on Form S-1, the Company shall use its commercially reasonable efforts
to convert the Form S-1 to a Form S-3 as soon as practicable after the Company
is eligible to use Form S-3. For purposes of clarification, any failure by the
Company to file the Registration Statement by the Filing Date or to effect such
Registration Statement by the Effectiveness Date shall not otherwise relieve the
Company of its obligations to file or effect the Registration Statement as set
forth in this Exhibit A.

2.The Company further agrees that, in the event that the Forward Registration
Statement has not been declared effective by the SEC by the Effectiveness Date,
(a “Registration Default” and, for purposes of such clauses, the date on which
such Registration Default occurs, a

Exhibit A-1

 

 

--------------------------------------------------------------------------------

 

“Default Date”), then in addition to any other rights the Purchaser may have
hereunder or under applicable law, on each such Default Date and on each monthly
anniversary of each such Default Date (if the Registration Default shall not
have been cured by such date) until the Registration Default is cured, the
Company shall pay to each Purchaser, except TPG and its affiliates, an amount in
cash, as partial liquidated damages and not as a penalty (“Liquidated Damages”),
equal to 0.5% of the aggregate Forward Purchase Price paid by the Purchaser
pursuant to this Agreement for any Registrable Securities held by the Purchaser
on the Default Date; provided, however, that if the Purchaser fails to provide
the Company with any information requested by the Company that is required to be
provided in such Forward Registration Statement with respect to the Purchaser as
set forth herein, then, for purposes of this Exhibit A, the Filing Date or
Effectiveness Date, as applicable, for a Forward Registration Statement with
respect to the Purchaser shall be extended until two (2) Business Days following
the date of receipt by the Company of such required information from the
Purchaser; and in no event shall the Company be required hereunder to pay to the
Purchaser pursuant to this Agreement an aggregate amount that exceeds 5.0% of
the aggregate Forward Purchase Price paid by the Purchaser for its Registrable
Securities. The Liquidated Damages pursuant to the terms hereof shall apply on a
daily pro-rata basis for any portion of a month prior to the cure of a
Registration Default, except in the case of the first Default Date. The Company
shall deliver the cash payment to the Purchaser with respect to any Liquidated
Damages by the fifth Business Day after the date payable. If the Company fails
to pay said cash payment to the Purchaser in full by the fifth Business Day
after the date payable, the Company will pay interest thereon at a rate of 5.0%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law, and calculated on the basis of a year consisting of 360 days) to
such Purchaser, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full.
Notwithstanding the foregoing, nothing shall preclude any Purchaser from
pursuing or obtaining any available remedies at law, specific performance or
other equitable relief with respect to this Exhibit A in accordance with
applicable law. The parties agree that notwithstanding anything to the contrary
herein, no Liquidated Damages shall be payable to the Purchaser with respect to
any period during which all of such Purchaser’s Registrable Securities may be
sold by the Purchaser without volume or manner of sale restrictions under Rule
144 and the Company is in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable).
Notwithstanding the foregoing, any failure by the Company to have the Forward
Registration Statement declared effective by the SEC by the Effectiveness Date
as a result of the unavailability of Form S-3 for the registration of the
Registrable Securities will not result in a Registration Default or the Company
being obligated to pay or any Purchaser being entitled to receive any liquidated
damages.

3.In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform the Purchaser as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(i) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Forward Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to the
Purchaser, and to keep the applicable

Exhibit A-2

 

 

--------------------------------------------------------------------------------

 

Forward Registration Statement or any subsequent shelf Forward Registration
Statement free of any material misstatements or omissions, until the earlier of
the following: (i) the Purchaser ceases to hold any Registrable Securities or
(ii) the date all Registrable Securities held by the Purchaser may be sold
without restriction under Rule 144, including without limitation, any volume and
manner of sale restrictions which may be applicable to affiliates under Rule 144
and without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), and (iii) three years from the Effective Date of the Forward
Registration Statement. The period of time during which the Company is required
hereunder to keep a Forward Registration Statement effective is referred to
herein as the “Registration Period”;

(ii) advise the Purchaser within five (5) Business Days:

(1) when a Forward Registration Statement or any amendment thereto has been
filed with the SEC and when such Forward Registration Statement or any
post-effective amendment thereto has become effective;

(2) of any request by the SEC for amendments or supplements to any Forward
Registration Statement or the prospectus included therein or for additional
information;

(3) of the issuance by the SEC of any stop order suspending the effectiveness of
any Forward Registration Statement or the initiation of any proceedings for such
purpose;

(4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Forward Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Forward Registration Statement as soon
as reasonably practicable;

(iv) upon the occurrence of any event contemplated above, except for such times
as the Company is permitted hereunder to suspend, and has suspended, the use of
a prospectus forming part of a Forward Registration Statement, the Company shall
use its commercially reasonable efforts to as soon as reasonably practicable
prepare a post-effective amendment to such Forward Registration Statement or a
supplement to the

Exhibit A-3

 

 

--------------------------------------------------------------------------------

 

related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(v) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which the
Existing Parent Class A Shares issued by the Company have been listed; and

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Registrable Securities contemplated hereby and
to enable the Purchaser to sell the Registrable Securities under Rule 144.

4.Notwithstanding anything to the contrary in this Agreement, the Company shall
be entitled to delay or postpone the effectiveness of the Forward Registration
Statement, and from time to time to require the Purchaser not to sell under the
Forward Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Company or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Company’s Board of Directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Company in the Forward
Registration Statement of material information that the Company has a bona fide
business purpose for keeping confidential and the non-disclosure of which in the
Forward Registration Statement would be expected, in the reasonable
determination of the Company’s Board of Directors, upon the advice of legal
counsel, to cause the Forward Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance, a “Suspension
Event”); provided, however, that the Company may not delay or suspend the
Forward Registration Statement on more than two occasions or for more than sixty
(60) consecutive calendar days, or more than ninety (90) total calendar days, in
each case during any twelve-month period. Upon receipt of any written notice
from the Company of the happening of any Suspension Event during the period that
the Forward Registration Statement is effective or if as a result of a
Suspension Event the Forward Registration Statement or related prospectus
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made (in the case of the
prospectus) not misleading, the Purchaser agrees that (i) it will immediately
discontinue offers and sales of the Registrable Securities under the Forward
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until the Purchaser receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, the Purchaser will deliver to the Company or, in the
Purchaser’s sole discretion destroy, all copies of the prospectus covering the
Registrable Securities in the Purchaser’s possession; provided, however, that
this obligation to deliver or destroy all copies of the prospectus covering the
Registrable Securities shall not apply (i) to the extent the Purchaser is
required to retain a copy of

Exhibit A-4

 

 

--------------------------------------------------------------------------------

 

such prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

5.The Purchaser may deliver written notice (including via email) (an “Opt-Out
Notice”) to the Company requesting that the Purchaser not receive notices from
the Company otherwise required by this Section 5; provided, however, that the
Purchaser may later revoke any such Opt-Out Notice in writing. Following receipt
of an Opt-Out Notice from the Purchaser (unless subsequently revoked), (i) the
Company shall not deliver any such notices to the Purchaser and the Purchaser
shall no longer be entitled to the rights associated with any such notice and
(ii) each time prior to the Purchaser’s intended use of an effective Forward
Registration Statement, the Purchaser will notify the Company in writing at
least two (2) Business Days in advance of such intended use, and if a notice of
a Suspension Event was previously delivered (or would have been delivered but
for the provisions of this Section 5 and the related suspension period remains
in effect, the Company will so notify the Purchaser, within one (1) Business Day
of the Purchaser’s notification to the Company, by delivering to the Purchaser a
copy of such previous notice of Suspension Event, and thereafter will provide
the Purchaser with the related notice of the conclusion of such Suspension Event
immediately upon its availability.

1.

Exhibit A-5

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

JOINDER TO FORWARD PURCHASE AGREEMENT

Each of the undersigned is executing and delivering this Joinder (this
“Joinder”) pursuant to the Forward Purchase Agreement, dated as of September
[●], 2020 (the “Forward Purchase Agreement”), between TPG Pace Beneficial
Finance Corp., a Cayman Islands exempted limited company (the “Company”), and
TPG Holdings III, L.P. (the “Purchaser”), a Delaware limited partnership.

By executing and delivering this Joinder to the Company, each of the undersigned
hereby agrees to become a party to, to be bound by, and to comply with the
provisions of the Forward Purchase Agreement as a Purchaser as of the date
hereof in the same manner as if the undersigned were an original signatory to
the Forward Purchase Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

6.




Exhibit B-1

 

 

--------------------------------------------------------------------------------

 

TRANSFEREE:

 

Signature of Transferee:

 

 

 

 

Signature of Joint Transferee, if applicable:


By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

                                                                 ,

 

 

Name of Joint Transferee, if applicable:

 

 

 

 

 

 

 

 

 

 

 

 

Name of Transferee:

 

 

(Please Print.  Please indicate name and

 

 

 

 

 

capacity of person signing above)

 

 

 

 

 

 

 

 

(Please print.  Please indicate name and

 

 

 

 

 

capacity of person signing above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name in which securities are to be registered

 

 

 

 

 

(if different):

 

 

 

 

 

 

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

 

 

If there are joint investors, please check one:

 

 

 

 

 

 

 

 

 

 

 

☐

Joint Tenants with Rights of Survivorship

 

 

 

 

 

 

☐

Tenants-in-Common

 

 

 

 

 

 

☐

Community Property

 

 

 

 

 

 

 

 

 

 

Transferee’s EIN:

 

 

Joint Transferee’s EIN:

 

 

 

 

 

 

Business Address-Street:

Mailing Address-Street (if different):

 

 

 

 

 

 

 

 

 

 

City, State, Zip:

 

City, State, Zip:

 

 

 

Attn:

 

Attn:

 

 

 

Telephone No.:

 

 

Telephone No.:

 

 

 

 

 

 

Facsimile No.:

 

 

Facsimile No.:

 

 

 

 

 

 

 

 

Exhibit B-2

 

 

--------------------------------------------------------------------------------

 

[To be completed by the Company]

 

Number of Forward Purchase Shares:

 

Number of Forward Purchase Warrants:

 

Aggregate Purchase Price for Forward Purchase Securities:

$

 

 

Exhibit B-3

 

 